
	
		II
		110th CONGRESS
		2d Session
		S. 2781
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Ms. Stabenow (for
			 herself and Mr. Bunning) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  increase the per resident payment floor for direct graduate medical education
		  payments under the Medicare program.
	
	
		1.Increasing to 100 percent of
			 the locality adjusted national average per resident amount the payment floor
			 for direct graduate medical education payments under the Medicare
			 programSection
			 1886(h)(2)(D)(iii) of the Social Security Act (42 U.S.C. 1395ww(h)(2)(D)(iii))
			 is amended by striking and for the cost reporting period beginning
			 during fiscal year 2002 shall not be less than 85 percent and inserting
			 , for cost reporting periods beginning during or after fiscal year 2002
			 (and before fiscal year 2009) shall not be less than 85 percent, for the cost
			 reporting period beginning during fiscal year 2009 shall not be less than 90
			 percent, for the cost reporting period beginning during fiscal year 2010 shall
			 not be less than 95 percent, and for cost reporting periods beginning during or
			 after fiscal year 2011 shall not be less than 100 percent..
		
